Exhibit 10.10
 


 
SECURITIES PURCHASE AGREEMENT
 
By and Among
 
GLOBAL DIVERSIFIED INDUSTRIES, INC.,
 
PHILLIP HAMILTON
 
and
 
VICIS CAPITAL MASTER FUND
 


 


 


 
DATED APRIL 20, 2010
 


 

 
 

--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated April 20, 2010, is
made by and among GLOBAL DIVERSIFIED INDUSTRIES, INC., a Nevada corporation (the
“Company”), Phillip Hamilton, an individual residing at 471 N. Gurr Road,
Merced, CA 95340 (the "Shareholder"), and VICIS CAPITAL MASTER FUND (the
“Purchaser”), a sub-trust of Vicis Capital Series Master Trust, a unit trust
organized and existing under the laws of the Cayman Islands.
 
R E C I T A L S
 
WHEREAS, the Company wishes to undertake a financing, and pursuant to the terms
and conditions of this Agreement, the Company wishes to issue and sell to the
Purchaser, and the Purchaser wishes to acquire from the Company: (1) 2,480,000
shares (the “Preferred Shares”) of the Company’s Series D Convertible Preferred
Stock, par value $0.001 per share and having a stated value of $1.00 per share
(the “Series D Preferred Stock”), which are convertible into shares (the
“Conversion Shares”) of common stock, par value $0.001 per share (the “Common
Stock”), of the Company, which have such terms, rights and preferences as are
set forth in the Amended and Restated Certificate of Designation for the Series
D Preferred Stock, as amended, set forth on Exhibit A attached hereto, and which
Preferred Shares are being issued at an original issue discount; and (2) a
Series 7 Common Stock Purchase Warrant to purchase 40,000,000 shares of Common
Stock of the Company, at an initial exercise price of $0.04 per share, in the
form attached hereto as Exhibit B (the “Warrant”, and the shares of Common Stock
underlying the Warrant, the “Warrant Shares”) (the Warrant, the Warrant Shares,
the Preferred Shares and the Conversion Shares, collectively, the “Securities”).
 
NOW, THEREFORE, the Company and the Purchaser hereby agree as follows:
 
ARTICLE I
PURCHASE AND SALE OF THE SECURITIES
 
1.1 Purchase and Sale of the Securities.  Subject to the terms and conditions
hereof and in reliance on the representations and warranties contained herein,
or made pursuant hereto, the Company will issue and sell to the Purchaser, and
the Purchaser will purchase from the Company at the closing of the transactions
contemplated hereby (the “Closing”), the Preferred Shares and Warrant for
$2,000,000 (the “Purchase Price”) in cash.
 
1.2 Closing.  The Closing shall be deemed to occur at the offices of Quarles &
Brady, LLP, 411 East Wisconsin Avenue, Milwaukee, Wisconsin, at 5:00 p.m. CST on
April 20, 2010, or at such other place, date or time as mutually agreeable to
the parties (the “Closing Date”).
 
1.3 Closing Matters. On the Closing Date, subject to the terms and conditions
hereof, the following actions shall be taken:
 
(a) The Company, against delivery of payment of the Purchase Price, will deliver
to the Purchaser the documents required to be delivered by Section 5.4 hereof.
 
(b) The Purchaser shall deliver to the Company the Purchase Price in immediately
available funds by wire transfer of immediately available funds in accordance
with the instructions of the Company.
 
 
 
2

--------------------------------------------------------------------------------

 
 
1.4 Most Favored Nations Exchange.   If the Company completes a private equity
or equity-linked financing at any time while any share of Series D Preferred
Stock is outstanding, the Purchaser will have the right to exchange all or any
such shares at their stated value, plus all accrued but unpaid dividends
thereon, for securities in such financing.
 
1.5 Subsequent Financings.
 
(a) Other than in connection with an Exempt Issuance (defined below),  for the
one-year period following the Closing Date, the Purchaser shall have the right
to participate up to 100% of each such subsequent financing that involves the
sale of securities of the Company (each such financing, a “Subsequent
Financing”).  At least 15 days prior to the making or accepting of an offer for
a Subsequent Financing, the Company shall deliver to the Purchaser a written
notice of its intention to effect a Subsequent Financing and the details of such
Subsequent Financing (a “Subsequent Financing Notice”). The Subsequent Financing
Notice shall describe in reasonable detail the proposed terms of such Subsequent
Financing, the amount of proceeds intended to be raised thereunder and the
Person (as defined in Section 3.13) with whom such Subsequent Financing is
proposed to be effected, and shall include, as an attachment thereto, a term
sheet or similar document relating thereto, if any exists.   If the Purchaser
elects to participate in the Subsequent Financing, the closing of such
Subsequent Financing shall be as mutually agreed between the parties
participating in such Subsequent Financing.  If by 6:30 p.m. (Eastern Time) on
the fifteenth day after the Purchaser has received the Subsequent Financing
Notice, the Purchaser fails to notify the Company of its election to participate
or elects to participate in an amount that is less than the total amount of the
Subsequent Financing, then the Company may effect the remaining portion of such
Subsequent Financing on the terms and with the Persons set forth in the
Subsequent Financing Notice.  The Company must provide the Purchaser with a
second Subsequent Financing Notice, and the Purchaser will again have the right
of participation set forth above in this Section 1.6(a), if the Subsequent
Financing subject to the initial Subsequent Financing Notice is not consummated
for any reason on the terms set forth in such Subsequent Financing Notice within
90 days after the date of the initial Subsequent Financing Notice.
 
(b) Notwithstanding the foregoing, Section 1.6(a) shall not apply in respect to
the issuance of the following (each, an “Exempt Issuance”):
 
(i) shares of Common Stock issued upon conversion or exercise of any Options or
Convertible Securities (defined below) that are outstanding on the day
immediately preceding the Closing Date, provided that the terms of such Options
or Convertible Securities are not amended, modified or changed on or after the
Closing Date to lower the conversion or exercise price thereof and so long as
the number of shares of Common Stock underlying such securities is not otherwise
increased;
 
 
3

--------------------------------------------------------------------------------

 
 
 
(ii) securities issued pursuant to acquisitions or strategic transactions
approved by a majority of the directors of the Company not interested in the
transaction, provided that any such issuance shall only be to a Person which is,
itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company and in which the Company receives
benefits in addition to the investment of funds; provided that, an issuance of
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities shall not be an Exempt Issuance; and
 
(iii) shares of Common Stock issued in a best efforts underwritten public
offering in which the gross cash proceeds to the Company (before underwriting
discounts, commissions and fees) are at least $30,000,000.
 
For purposes of this Agreement, “Convertible Securities” means any stock or
other securities (other than Options) directly or indirectly convertible into or
exercisable or exchangeable for shares of Common Stock, and “Options” means any
rights, warrants or options to subscribe for or purchase shares of Common Stock
or Convertible Securities.
 
ARTICLE II
OTHER TRANSACTION DOCUMENTS
 
2.1 Security Agreement.  All of the obligations of the Company under this
Agreement and the Securities shall be secured pursuant to the terms of that
certain Security Agreement, as amended, dated December 19, 2008 between the
Company and the Purchaser, as the assignee of Debt Opportunity Fund LLLP, in the
form attached hereto as Exhibit C (the “Security Agreement”).
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SHAREHOLDER
 
The Company and the Shareholder hereby represent and warrant to the Purchaser as
of the date of this Agreement and at each Closing as follows:
 
3.1 Organization and Qualification.  The Company is a corporation duly organized
and validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, and has all requisite corporate power and authority to
carry on its business as now conducted.   The Company is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on the business, properties, assets, operations, results of operations,
or condition (financial or otherwise) of the Company and its Subsidiaries, taken
as a whole, or on the transactions contemplated hereby or by the agreements and
instruments to be entered into in connection herewith, or on the authority or
ability of the Company to perform its obligations in all material respects under
the Transaction Documents (as defined in Section 3.6 hereof).
 
 
 
4

--------------------------------------------------------------------------------

 
 
3.2 Subsidiaries.  The Company has no subsidiaries other than those disclosed on
Schedule 2.2 attached hereto (each a “Subsidiary”, and collectively, the
“Subsidiaries”).  The Company owns, directly or indirectly, all of the capital
stock of each Subsidiary, free and clear of any and all liens, and all the
issued and outstanding shares of capital stock of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights.  Each Subsidiary is a corporation duly organized and validly existing
and in good standing under the laws of the jurisdiction in which it is
incorporated, and has all requisite corporate power and authority to carry on
its business as now conducted.  Each Subsidiary is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect.
 
3.3 Compliance.
 
(a) Except as disclosed in Schedule 3.3(a) attached hereto, neither the Company
nor any Subsidiary (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound, except such that, individually or in the aggregate,
such default(s) and violations(s) would not have or reasonably be expect to have
a Material Adverse Effect, (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is in violation of any of the
provisions of its certificate or articles of incorporation, bylaws or other
organizational or charter documents.
 
(b) The business of the Company and each Subsidiary is presently being conducted
in accordance with all applicable foreign, federal, state and local governmental
laws, rules, regulations and ordinances (including, without limitation, rules
and regulations of each governmental and regulatory agency, self-regulatory
organization and Trading Market applicable to the Company or any Subsidiary),
except such that, individually or in the aggregate, the noncompliance therewith
would not have or reasonably be expect to have a Material Adverse Effect.  The
Company has all franchises, permits, licenses, consents and other governmental
or regulatory authorizations and approvals necessary for the conduct of its
business as now being conducted by it unless the failure to possess such
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals, individually or in the aggregate, would not have
or reasonably be expect to have a Material Adverse Effect, and the Company has
not received any written notice of proceedings relating to the revocation or
modification of any of the foregoing.   For purposes of this Agreement, “Trading
Market” means the following markets or exchanges on which the Common Stock is
listed or quoted for trading on the date in question: the NYSE Arca, the
American Stock Exchange, the New York Stock Exchange, the Nasdaq Global Select
Market, Nasdaq Global Market, the Nasdaq Capital Market, or any tier of the
over-the-counter (“OTC”) market.
 
 
 
5

--------------------------------------------------------------------------------

 
 
3.4 Capitalization.
 
(a) The authorized capital stock of the Company, the number of shares of such
capital stock issued and outstanding, and the number of shares of capital stock
reserved for issuance upon the exercise or conversion of all outstanding
warrants, stock options, and other securities issued by the Company, as of the
date hereof, are set forth on Schedule 3.4(a) attached hereto.  All of such
outstanding shares have been, or upon issuance will be, validly issued, are
fully paid and nonassessable.
 
(b) Except as disclosed in Schedule 3.4(b) attached hereto:
 
(i)           no holder of shares of the Company’s capital stock has any
preemptive rights or any other similar rights or has been granted or holds any
Liens or encumbrances suffered or permitted by the Company;
 
(ii)           there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any Subsidiary, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of capital stock of
the Company or any Subsidiary or options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, or exercisable or exchangeable for, any shares of
capital stock of the Company or any Subsidiary;
 
(iii)           there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness (as defined in Section 3.13 hereof) of the Company or
any Subsidiary in excess of $100,000 or by which the Company or any Subsidiary
is or may become bound and involves Indebtedness in excess of $100,000;
 
(iv)           there are no financing statements securing obligations in any
material amounts, either singly or in the aggregate, filed in connection with
the Company or its Subsidiaries;
 
(v)           there are no agreements or arrangements under which the Company or
any Subsidiary is obligated to register the sale of any of their securities
under the Securities Act of 1933, as amended (the “Securities Act”);
 
(vi)           there are no outstanding securities or instruments of the Company
or any Subsidiary that contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to redeem a security of the
Company or a Subsidiary;
 
(vii)           there are no securities or instruments containing antidilution
or similar provisions that will be triggered by the issuance of the Securities;
and
 
(viii)           the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement.
 
 
 
6

--------------------------------------------------------------------------------

 
 
3.5 Issuance of Securities.
 
(a) The Securities to be issued hereunder are duly authorized and, upon payment
and issuance in accordance with the terms hereof, shall be free from all taxes,
Liens and charges with respect to the issuance thereof. As of the Closing Date,
the Company has authorized and has reserved free of preemptive rights and other
similar contractual rights of stockholders, a number of its authorized but
unissued shares of Common Stock equal to one hundred percent (100%) of the
aggregate number of shares of Common Stock issuable upon the full conversion of
the Preferred Shares and one hundred percent (100%) of the aggregate number of
shares of Common Stock issuable upon the full exercise of the Warrant.
 
(b) The Conversion Shares and Warrant Shares, when issued and paid for upon
conversion of the Preferred Shares and exercise of the Warrant, as the case may
be, will be validly issued, fully paid and nonassessable and free from all
taxes, Liens and charges with respect to the issue thereof, with the holders
being entitled to all rights accorded to a holder of the Common Stock.
 
(c) Assuming the accuracy of each of the representations and warranties made by
the Purchaser and set forth in Article IV hereof (and assuming no change in
applicable law and no unlawful distribution of the Securities by the Purchaser
or other Persons), the issuance by the Company to the Purchaser of the
Securities is exempt from registration under the Securities Act.
 
3.6 Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement to be entered into between the
Company and the Purchaser on even date herewith in the form attached hereto as
Exhibit D (the “Registration Rights Agreement”), the Amended and Restated
Certificate of Designation for the Series D Preferred Stock, as amended, the
Warrant, the Security Agreement, and each of the other agreements or instruments
entered into or delivered by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities (including without limitation, the
Conversion Shares and Warrant Shares) in accordance with the terms hereof and
thereof. The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Preferred Shares and
the Warrant, have been duly authorized by the Board, and no further consent or
authorization is required by the Company, the Board or its stockholders. This
Agreement and the other Transaction Documents have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company enforceable against the Company in accordance with
their respective terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other laws of general application affecting enforcement of
creditors’ rights and remedies generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law or by principles of public policy thereunder.
 
3.7 Dilutive Effect. The Company understands and acknowledges that its
obligation to issue the Conversion Shares and Warrant Shares is absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other stockholders of the Company.
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
3.8 No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the reservation
for issuance of the Conversion Shares and Warrant Shares) will not (i) result in
a violation of any articles or certificate of incorporation, any certificate of
designation, preferences and rights of any outstanding series of preferred
stock, bylaws or similar charter or organizational document of the Company or
any Subsidiary or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, indenture or instrument to which the Company or any
Subsidiary is a party (except where such defaults, conflicts, rights of
termination, amendment, acceleration or cancellation have been waived or
postponed until the fulfillment of the Company’s obligations under the
Transaction Documents), or (iii) result in a violation of any federal, state,
local or foreign statute, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and rules and regulations of
any governmental or any regulatory agency, self-regulatory organization, or
Trading Market applicable to the Company) or by which any property or asset of
the Company are bound or affected, except in the case of clauses (ii) and (iii),
for such breaches, violations or defaults as would not be reasonably expected to
have a Material Adverse Effect.
 
3.9 Governmental Consents. Except for (i) the filing of a registration statement
pursuant to the Registration Rights Agreement, (ii) application(s) to each
Trading Market for the listing of the Conversion Shares and Warrant Shares for
trading thereon in the time and manner required thereby, and (iii) the filing of
Form D with the Commission and such filings as are required to be made under
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court, governmental or any regulatory agency, self-regulatory organization or
any other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents, in each case, in
accordance with the terms hereof or thereof. The Company is unaware of any facts
or circumstances relating to the Company or its Subsidiaries which might prevent
the Company from obtaining or effecting any of the foregoing.
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
3.10 Registration and Approval of Sale of Securities.  Based in material part
upon the representations and warranties herein (and in the other Transaction
Documents) of the Purchaser, the Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Securities hereunder.  Assuming the accuracy of the
representations and warranties in Article IV hereof (and assuming no change in
applicable law and no unlawful distribution of the Securities by the Purchaser
or other Persons), no registration under the Securities Act is required for the
offer and sale of the Securities by the Company to the Purchaser as is
contemplated hereby. Neither the Company nor any Person acting on its behalf,
directly or indirectly, has or will sell, offer to sell or solicit offers to buy
any of the Securities or similar securities to, or solicit offers with respect
thereto from, or enter into any negotiations relating thereto with, any Person,
or has taken or will take any action so as to either (a) bring the issuance and
sale of any of the Securities under the registration provisions of the
Securities Act or applicable state securities laws, or (b) trigger shareholder
approval provisions under the rules or regulations of any Trading
Market.  Neither the Company nor any of its affiliates that it controls, nor any
Person acting on its or their behalf, has: (x) engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of any of the
Securities; or (y) directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would cause the offering of the Securities pursuant to this Agreement to be
integrated with prior offerings by the Company for purposes of the Securities
Act in a manner that would prevent the Company from selling the Securities
pursuant to Regulation D and Rule 506 thereof under the Securities Act, nor will
the Company or any of its affiliates that it controls or Persons acting on its
or their behalf engage in any form of general solicitation or take any action or
steps that would cause the offering of the Securities to be integrated with
other offerings.
 
3.11 Placement Agent’s Fees.  Except as set forth on Schedule 3.11, no brokerage
or finder’s fee or commission are or will be payable to any Person with respect
to the transactions contemplated by this Agreement based upon arrangements made
by the Company or any of its affiliates.  The Company agrees that it shall be
responsible for the payment of any placement agent’s fees, financial advisory
fees, or brokers’ commissions (other than for Persons engaged by the Purchaser
or any of its affiliates) relating to or arising out of the transactions
contemplated hereby. The Company shall pay, and hold the Purchaser harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim for any such fees or commissions.
 
3.12 Litigation.  Except as disclosed in Schedule 3.12 attached hereto, there is
no action, suit, written notice of violation, or written notice of any
proceeding pending or, to the knowledge of the Company, threatened against or
affecting the Common Stock or the Company, any Subsidiary or any of their
respective executive officers, directors or properties before or by any court,
arbitrator, governmental or administrative agency, regulatory
authority  (federal, state, county, local or foreign), self-regulatory authority
or Trading Market  (collectively, an “Action”) which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) would, if there were an unfavorable
decision, have or reasonably be expected to result in a Material Adverse
Effect.  To the Company’s knowledge, neither the Company nor any Subsidiary, nor
any director or executive officer thereof (in his/her capacity as such), is or,
within the last five years, has been the subject of any Action involving a claim
of violation of or liability under federal or state securities laws or a claim
of breach of fiduciary duty.  To the knowledge of the Company, there has not
been, and there is not pending or threatened in writing, any investigation by
the United States Securities and Exchange Commission (the “Commission” or “SEC”)
involving the Company or any current director or executive officer of the
Company.  The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company under the
Securities Act.  There is no action, suit, claim, investigation, arbitration,
alternate dispute resolution proceeding or other proceeding pending or, to the
knowledge of the Company, threatened in writing against or involving the Company
or any of its properties or assets, which individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.  There are no
outstanding orders, judgments, injunctions, awards or decrees of any court,
arbitrator or governmental or regulatory body against the Company or any
executive officers or directors of the Company in their capacities as such,
which individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
3.13 Indebtedness and Other Contracts. Except as disclosed in Schedule 3.13
attached hereto, neither the Company nor any Subsidiary (a) has any outstanding
Indebtedness (as defined below in this Section 3.13), (b) is a party to any
contract, agreement or instrument, the violation of which, or default under, by
any other party to such contract, agreement or instrument would result in a
Material Adverse Effect, (c) is in violation of any term of or in default under
any contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (d) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect.  For purposes of this Agreement: (x) ”Indebtedness” of any
Person means, without duplication (i) all indebtedness for borrowed money,
(ii) all obligations issued, undertaken or assumed as the deferred purchase
price of property or services (other than trade payables entered into in the
ordinary course of business), (iii) all reimbursement or payment obligations
with respect to letters of credit, surety bonds and other similar instruments,
(iv) all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses, (v) all indebtedness created or
arising under any conditional sale or other title retention agreement, or
incurred as financing, in either case with respect to any property or assets
acquired with the proceeds of such indebtedness (even though the rights and
remedies of the seller or bank under such agreement in the event of default are
limited to repossession or sale of such property), (vi) all monetary obligations
under any leasing or similar arrangement which, in connection with generally
accepted accounting principles, consistently applied for the periods covered
thereby, is classified as a capital lease, (vii) all indebtedness referred to in
clauses (i) through (vi) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, Lien, pledge, change, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (viii) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (i) through (vii) above; (y) ”Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) ”Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.
 
 
 
10

--------------------------------------------------------------------------------

 
 
3.14 Commission Documents, Financial Statements.  The Common Stock of the
Company is registered pursuant to Section 12(g) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission pursuant to the reporting requirements of the Exchange Act.  At
the times of their respective filings, all of the aforementioned reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission (the “Commission Documents”) complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  Each registration statement and any amendment thereto filed by the
Company during the two years preceding the date hereof pursuant to the
Securities Act and the rules and regulations thereunder, as of the date such
statement or amendment became effective, complied as to form in all material
respects with the Securities Act and did not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements made therein not misleading; and
each prospectus filed pursuant to Rule 424(b) under the Securities Act, as of
its issue date and as of the closing of any sale of securities pursuant thereto
did not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
the Company included in the Commission Documents complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission.  Such financial statements have been
prepared in accordance with generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or year-end adjustments or may be condensed or summary statements),
and fairly present in all material respects the financial position of the
Company and its Subsidiaries as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).
 
3.15 Absence of Certain Changes or Developments.  Except as disclosed in
Schedule 3.15 attached hereto or as contemplated herein and in the Transaction
Documents, since April 30, 2009:
 
(a) there has been no Material Adverse Effect, and no event or circumstance has
occurred or exists with respect to the Company or its businesses, properties,
operations or financial condition, which, under the Exchange Act, Securities
Act, or rules or regulations of any Trading Market, required or requires public
disclosure or announcement by the Company, but which has not been so publicly
announced or disclosed;
 
(b) the Company has not:
 
(i) issued any stock, bonds or other corporate securities or any right, options
or warrants with respect thereto, except pursuant to the exercise or conversion
of securities outstanding as of such date;
 
(ii) borrowed any amount in excess of $100,000 or incurred or become subject to
any other liabilities in excess of $100,000 (absolute or contingent) except
current liabilities incurred in the ordinary course of business which are
comparable in nature and amount to the current liabilities incurred in the
ordinary course of business during the comparable portion of its prior fiscal
year, as adjusted to reflect the current nature and volume of the business of
the Company;
 
 
 
11

--------------------------------------------------------------------------------

 
 
(iii) discharged or satisfied any Lien or encumbrance in excess of $100,000 or
paid any obligation or liability (absolute or contingent) in excess of $100,000,
other than current liabilities paid in the ordinary course of business and
payments of principal;
 
(iv) declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock, in each
case in excess of $50,000 individually or $100,000 in the aggregate;
 
(v) sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, in each case in excess of $100,000, except in the ordinary
course of business;
 
(vi) sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights in excess of $100,000, or disclosed any proprietary confidential
information to any person except to customers in the ordinary course of
business;
 
(vii) suffered any material losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;
 
(viii) made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;
 
(ix) made capital expenditures or commitments therefor that aggregate in excess
of $100,000;
 
(x) entered into any material transaction outside the ordinary course of
business;
 
(xi) made charitable contributions or pledges in excess of $10,000;
 
(xii) suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;
 
(xiii) experienced any material problems with labor or management in connection
with the terms and conditions of their employment;
 
(xiv) altered its method of accounting, except to the extent required by GAAP;
 
(xv) issued any equity securities to any officer, director or affiliate (as such
term is defined in Rule 144 of the Securities Act), except pursuant to existing
Company stock, option, equity incentive or similar incentive plans; or
 
(xvi) entered into an agreement, written or otherwise, to take any of the
foregoing actions.
 
 
 
12

--------------------------------------------------------------------------------

 
 
3.16 Solvency.  The Company has not taken, nor does it have any intention to
take, any steps to seek protection pursuant to any bankruptcy or similar
law.  The Company does not have any actual knowledge nor has it received any
written notice that its creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact that, as of the date hereof,
would reasonably lead a creditor to do so. After giving effect to the
transactions contemplated hereby to occur at the Closing, the Company will not
be Insolvent (as hereinafter defined). For purposes of this Agreement,
“Insolvent” means (i) the present fair saleable value of the Company’s assets is
less than the amount required to pay the Company’s total Indebtedness,
contingent or otherwise, (ii) the Company is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) the Company intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) the Company has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.
 
3.17 Off-Balance Sheet Arrangements.  There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that if made or not made would
be reasonably likely to have a Material Adverse Effect.
 
3.18 Foreign Corrupt Practices.  None of the Company, any Subsidiary, nor any of
their respective directors, officers, agents, employees or other Persons acting
on behalf of such subsidiaries has, in the course of their respective actions
for or on behalf of the Company or any of its subsidiaries (a) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity, (b) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds, (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended or (d) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.
 
3.19 Transactions With Affiliates.  Except as disclosed in Schedule 3.19
attached hereto, none of the officers, directors or employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than for ordinary course services as employees, officers or directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.
 
 
 
13

--------------------------------------------------------------------------------

 
 
3.20 Insurance.   Except as disclosed in Schedule 3.20 attached hereto, the
Company and each Subsidiary are insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the businesses in which
the Company and each Subsidiary are engaged. Neither the Company nor any
Subsidiary has been refused any insurance coverage sought or applied for and
neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not have a Material Adverse
Effect.
 
3.21 Employee Relations.  Neither the Company nor any Subsidiary is a party to
any collective bargaining agreement or employs any member of a union. No
Executive Officer of the Company (as defined in Rule 501(f) of the Securities
Act) has notified the Company that such officer intends to leave the Company or
otherwise terminate such officer’s employment with the Company. No Executive
Officer of the Company, to the knowledge of the Company, is, or is now, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and, to the actual
knowledge of the Company, the continued employment of each such executive
officer does not subject the Company or any Subsidiary to any liability with
respect to any of the foregoing matters. The Company and each Subsidiary are in
compliance with all federal, state, local and foreign laws and regulations
respecting employment and employment practices, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
 
3.22 Title.  Except as set forth in Schedule 3.22, the Company and each
Subsidiary have good and marketable title to all personal property owned by them
which is material to their respective business, in each case free and clear of
all Liens. Any real property and facilities held under lease by the Company or
any Subsidiary are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company or any
Subsidiary.
 
3.23 Intellectual Property Rights.  The Company and its Subsidiaries own or
possess the rights to use all patents, trademarks, domain names (whether or not
registered) and any patentable improvements or copyrightable derivative works
thereof, websites and intellectual property rights relating thereto, service
marks, trade names, copyrights, licenses and authorizations which are necessary
for the conduct of its business as now conducted (collectively, the
“Intellectual Property Rights”) without any conflict with the rights of others,
except any failures as, individually or in the aggregate, are not reasonably
likely to have a Material Adverse Effect.  Neither the Company nor any
Subsidiary has received a written notice that the Intellectual Property Rights
used by the Company or any Subsidiary violates or infringes upon the rights of
any Person.  To the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights. The Company and its Subsidiaries
have taken reasonable measures to protect the value of the Intellectual Property
Rights.
 
 
 
14

--------------------------------------------------------------------------------

 
 
3.24 Environmental Laws.  The Company and each of its Subsidiaries (a) are in
compliance with any and all Environmental Laws (as hereinafter defined),
(b) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(c) are in compliance with all terms and conditions of any such permit, license
or approval where, in each of the foregoing clauses (a), (b) and (c), the
failure to so comply could be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
 
3.25 Tax Matters.  The Company and each of its Subsidiaries (a) have made or
filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (b) have paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (c) have set aside on its books
reasonably adequate provision for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except where such failure would not have a Material Adverse Effect. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.
 
3.26 Internal Accounting and Disclosure Controls.  The Company is in compliance
in all material respects with the requirements of the Sarbanes-Oxley Act of 2002
that are effective as of the date hereof and applicable to it, and any and all
rules and regulations promulgated by the SEC thereunder that are effective and
applicable to it as of the date hereof to the best of its abilities.  The
Company maintains a system of internal accounting controls and disclosure
controls and procedures that it believes are appropriate given the size and
circumstances of the Company.  The Company maintains and will continue to
maintain a standard system of accounting established and administered in
accordance with GAAP and the applicable requirements of the Exchange Act.
 
3.27 Investment Company Status.  The Company is not, and immediately after
receipt of payment for the Securities will not be, an “investment company,” an
“affiliated person” of, “promoter” for or “principal underwriter” for, or an
entity “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
 
3.28 Material Contracts.  Each contract of the Company that involves
expenditures or receipts in excess of $250,000 (each, a “Material Contract”) is
in full force and effect and is valid and enforceable in accordance with its
terms. The Company is and has been in material compliance with all applicable
terms and requirements of each Material Contract and no event has occurred or
circumstance exists that (with or without notice or lapse of time) may
contravene, conflict with or result in a violation or breach of, or give the
Company or any other entity the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify any Material Contract. The Company has not given or received
from any other Person any notice or other communication (whether oral or
written) regarding any actual, alleged, possible or potential violation or
breach of, or default under, any Material Contract.
 
 
 
15

--------------------------------------------------------------------------------

 
 
3.29 Inventory.  All inventory of the Company consists of a quality and quantity
usable and salable in the ordinary course of business, except for obsolete items
and items of below-standard quality, all of which have been or will be written
off or written down to net realizable value on the audited consolidated balance
sheet of the Company and its Subsidiaries as of December 31, 2009.  The
quantities of each type of inventory (whether raw materials, work-in-process, or
finished goods) are not excessive, but are reasonable and warranted in the
present circumstances of the Company.
 
3.30 No Disagreements with Accountants. There are no disagreements of any kind
presently existing, or reasonably anticipated by the Company to arise, between
the Company and the accountants formerly or presently employed by the Company.
 
3.31 Ranking of Series D Preferred Stock.  No capital stock or other security
issued by the Company is senior to the Series D Preferred Stock in right of
payment, whether with respect of payment of redemptions, interest, damages or
upon liquidation or dissolution or otherwise.
 
3.32 Manipulation of Price.  The Company has not, and to its knowledge no one
acting on its behalf has, taken, directly or indirectly, any action designed to
cause or to result or that could reasonably be expected to cause or result, in
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities.
 
3.33 Listing and Maintenance Requirements.   The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is in compliance with all such maintenance
requirements.
 
3.34 Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchaser as a result of the Purchaser and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation the Company’s issuance of
the Securities and the Purchaser’s ownership of the Securities.
 
 
 
16

--------------------------------------------------------------------------------

 
 
3.35 OFAC.  Neither the issuance of the Securities to the Purchaser, nor the use
of the respective proceeds thereof by the Company, shall cause the Company to
violate the U.S. Bank Secrecy Act, as amended, and any applicable regulations
thereunder or any of the sanctions programs administered by the U.S. Department
of the Treasury’s Office of Foreign Assets Control (“OFAC”) of the United States
Department of Treasury, any regulations promulgated thereunder by OFAC or under
any affiliated or successor governmental or quasi-governmental office, bureau or
agency and any enabling legislation or executive order relating thereto. Without
limiting the foregoing, the Company (i) is not a person whose property or
interests in property are blocked or subject to blocking pursuant to Section 1
of Executive Order 13224 of September 23, 200l Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) does not engage in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner violative of Section 2, or (iii)
is not a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other OFAC
regulation or executive order.
 
3.36 Disclosure. All disclosure provided to the Purchaser regarding the Company,
its business and the transactions contemplated hereby, including the Schedules
to this Agreement, furnished by or on behalf of the Company are true and correct
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser hereby represents and warrants to the Company as of the date of
this Agreement as follows:
 
4.1 Organization; Authority.  The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations thereunder. The execution,
delivery and performance by the Purchaser of the transactions contemplated by
this Agreement have been duly authorized by all necessary corporate or similar
action on the part of the Purchaser.  Each Transaction Document to which it is a
party has been duly executed by the Purchaser, and when delivered by the
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Purchaser, enforceable against it in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
4.2 Own Account.  The Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof except in compliance with the Securities Act, has
no present intention of distributing any of such Securities and has no
arrangement or understanding with any other persons regarding the distribution
of such Securities (this representation and warranty not limiting the
Purchaser’s right to sell the Securities pursuant to a registration statement or
otherwise in compliance with applicable federal and state securities laws),
except in compliance with the Securities Act. The Purchaser is acquiring the
Securities hereunder in the ordinary course of its business. The Purchaser does
not have any agreement or understanding, directly or indirectly, with any Person
to distribute any of the Securities.
 
 
 
17

--------------------------------------------------------------------------------

 
 
4.3 Purchaser Status.  At the time the Purchaser was offered the Securities, it
was, and at the date hereof it is, either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act.
 
4.4 Experience of Such Purchaser.  The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  The Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.
 
4.5 General Solicitation.  The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
ARTICLE V
CONDITIONS TO CLOSING OF THE PURCHASER
 
The obligation of the Purchaser to purchase the Preferred Shares and Warrant at
the Closing is subject to the fulfillment to the Purchaser’s satisfaction on or
prior to the Closing Date of each of the following conditions, any of which may
be waived by such Purchaser:
 
5.1 Representations and Warranties Correct.  The representations and warranties
in Article III hereof shall be true and correct when made, and shall be true and
correct on the Closing Date with the same force and effect as if they had been
made on and as of the Closing Date.
 
5.2 Performance.  All covenants, agreements and conditions contained in this
Agreement to be performed or complied with by the Company on or prior to the
Closing Date shall have been performed or complied with by the Company in all
material respects.
 
5.3 No Impediments.  Neither the Company nor the Purchaser shall be subject to
any order, decree or injunction of a court or administrative agency of competent
jurisdiction that prohibits the transactions contemplated hereby or would impose
any material limitation on the ability of such Purchaser to exercise full rights
of ownership of the Securities.  At the time of the Closing, the purchase of the
Securities to be purchased by the Purchaser hereunder shall be legally permitted
by all laws and regulations to which the Purchaser and the Company are subject.
 
5.4 Other Agreements and Documents.  The Company shall have delivered the
following agreements and documents:
 
(a) A certificate, registered in the name of the Purchaser, representing
2,480,000 Preferred Shares;
 
 
 
18

--------------------------------------------------------------------------------

 
 
(b) A Warrant in the form of Exhibit B attached hereto, registered in the name
of the Purchaser, entitling the Purchaser to acquire 40,000,000 shares of Common
Stock;
 
(c) The Registration Rights Agreement in the form of Exhibit D hereto, executed
by the Company;
 
(d) The Fourth Amendment to the Security Agreement in the form of Exhibit C
hereto, executed by the Company;
 
(e) A subordination agreement in the form of Exhibit E hereto, executed by the
Company;
 
(f) An agreement and acknowledgment in the form of Exhibit F hereto, executed by
Lutrex Enterprises, Inc. and Global Modular, Inc.;
 
(g) An agreement and acknowledgment in the form of Exhibit G hereto, executed by
Michael Trevino and James Lee LLC;
 
(h) An opinion of counsel to the Company, dated the date of such Closing, in a
form as shall be reasonably acceptable to counsel to the Purchaser;
 
(i) A Certificate of Good Standing from the state of incorporation of the
Company as of a recent date; and
 
(j) A certificate of an officer of the Company, dated as of the Closing Date,
certifying (i) the fulfillment of the conditions specified in Sections 5.1 and
5.2 of this Agreement, (ii) the Board resolutions approving this Agreement and
the transactions contemplated hereby, (iii) the articles of incorporation and
bylaws of the Company, each as amended as of such Closing Date; (iv) the names
of each officer and director of the Company as of such Closing Date; and
(v) such other matters as the Purchaser shall reasonably request.
 
5.5 Articles of Incorporation.  The Company shall have filed the Certificate of
Amendment to the Articles of Incorporation of the Company in the form attached
hereto as Exhibit H with the Nevada Secretary of State.
 
5.6 Certificate of Designation.  The Company shall have filed the Amendment to
the Amended and Restated Certificate of Designation for the Series D Preferred
Stock in the form attached hereto as Exhibit A with the Nevada Secretary of
State.
 
5.7 Trading Markets.  The listing or trading of the Conversion Shares and
Warrant Shares on each Trading Market shall have been approved by such Trading
Market authority.
 
5.8 Due Diligence Investigation.  No fact shall have been discovered, whether or
not reflected in the Schedules hereto, which in the Purchaser’s determination
would make the consummation of the transactions contemplated by this Agreement
not in the Purchaser’s best interests.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE VI
CONDITIONS TO CLOSING OF THE COMPANY
 
The Company’s obligation to sell the Securities at the Closing is subject to the
fulfillment to its satisfaction on or prior to the Closing Date of each of the
following conditions:
 
6.1 Representations.  The representations made by the Purchaser pursuant to
Article IV hereof shall be true and correct when made and shall be true and
correct on such Closing Date.
 
6.2 No Impediments.  Neither the Company nor the Purchaser shall be subject to
any order, decree or injunction of a court or administrative agency of competent
jurisdiction that prohibits the transactions contemplated hereby or would impose
any material limitation on the ability of the Purchaser to exercise full rights
of ownership of the Securities.  At the time of the Closing, the purchase of the
Securities to be purchased by the Purchaser hereunder shall be legally permitted
by all laws and regulations to which the Purchaser and the Company are subject.
 
ARTICLE VII
AFFIRMATIVE COVENANTS
 
The Company hereby covenants and agrees, so long as any Preferred Share remains
outstanding, as follows:
 
7.1 Maintenance of Corporate Existence.  The Company shall and shall cause its
subsidiaries to, maintain in full force and effect its corporate existence,
rights and franchises and all material terms of licenses and other rights to use
licenses, trademarks, trade names, service marks, copyrights, patents or
processes owned or possessed by it and necessary to the conduct of its business,
except where the failure to maintain such corporate existence, rights,
franchises, licenses and rights to use licenses, trademarks, trade names,
service marks, copyrights, patents or processes would not (a) result in a
Material Adverse Effect or (b) materially adversely affect the rights of
Purchaser under any Transaction Document.
 
7.2 Maintenance of Properties.  The Company shall and shall cause its
subsidiaries to, keep each of its properties necessary to the conduct of its
business in good repair, working order and condition, reasonable wear and tear
excepted, and from time to time make all needful and proper repairs, renewals,
replacements, additions and improvements thereto; and the Company shall and
shall cause its subsidiaries to at all times comply with each material provision
of all material leases to which it is a party or under which it occupies
property.
 
 
 
20

--------------------------------------------------------------------------------

 
 
7.3 Payment of Taxes.  The Company shall and shall cause its subsidiaries to,
promptly pay and discharge, or cause to be paid and discharged when due and
payable, all lawful taxes, assessments and governmental charges or levies
imposed upon the income, profits, assets, property or business of the Company
and its subsidiaries; provided, however, that any such tax, assessment, charge
or levy need not be paid if the validity thereof shall be contested timely and
in good faith by appropriate proceedings, if the Company or its subsidiaries
shall have set aside on its books adequate reserves with respect thereto, and
the failure to pay shall not be prejudicial in any material respect to the
holders of the Securities, and provided, further, that the Company or its
subsidiaries will pay or cause to be paid any such tax, assessment, charge or
levy forthwith upon the commencement of proceedings to foreclose any Lien which
may have attached as security therefor.
 
7.4 Payment of Indebtedness.  The Company shall, and shall cause its
subsidiaries to, pay or cause to be paid when due all Indebtedness incident to
the operations of the Company or its subsidiaries (including, without
limitation, claims or demands of workmen, materialmen, vendors, suppliers,
mechanics, carriers, warehousemen and landlords) which, if unpaid might become a
Lien (except for Permitted Liens) upon the assets or property of the Company or
its subsidiaries, except where the Company (or its subsidiary, as the case may
be) disputes the payment of such Indebtedness in good faith by appropriate
proceedings.
 
7.5 Reservation of Common Stock.  The Company shall continue to reserve, free of
preemptive rights and other similar contractual rights of stockholders, a number
of its authorized but unissued shares of Common Stock not less than one hundred
percent (100%) of the aggregate number of shares of Common Stock issuable upon
the full conversion of the Preferred Shares and one hundred percent (100%) of
the aggregate number of shares of Common Stock issuable upon the full exercise
of the Warrant.
 
7.6 Maintenance of Insurance.  The Company shall and shall cause its
subsidiaries to, keep its assets which are of an insurable character insured by
financially sound and reputable insurers against loss or damage by theft, fire,
explosion and other risks customarily insured against by companies in the line
of business of the Company or its subsidiaries, in amounts sufficient to prevent
the Company and its subsidiaries from becoming a co-insurer of the property
insured; and the Company shall and shall cause its subsidiaries to maintain,
with financially sound and reputable insurers, insurance against other hazards
and risks and liability to persons and property to the extent and in the manner
customary for companies in similar businesses similarly situated or as may be
required by law, including, without limitation, general liability, fire and
business interruption insurance, and product liability insurance as may be
required pursuant to any license agreement to which the Company or its
subsidiaries is a party or by which it is bound.
 
7.7 Notice of Adverse Change.  The Company shall promptly give notice to all
holders of any Securities (but in any event within seven (7) days) after
becoming aware of the existence of any condition or event which constitutes, or
the occurrence of, any of the following:
 
(a) any event of noncompliance by the Company or its subsidiaries under this
Agreement in any material respect;
 
(b) the institution of an action, suit or proceeding against the Company or any
subsidiary before any court, administrative agency or arbitrator, including,
without limitation, any action of a foreign government or instrumentality,
which, if adversely decided, would result in a Material Adverse Effect whether
or not arising in the ordinary course of business; or
 
(c) any information relating to the Company or any subsidiary which would
reasonably be expected to result in a material adverse effect on its inability
to perform its obligations of under any Transaction Document.
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
Any notice given under this Section 7.7 shall specify the nature and period of
existence of the condition, event, information, development or circumstance, the
anticipated effect thereof and what actions the Company has taken and/or
proposes to take with respect thereto.
 
7.8 Compliance With Agreements.  The Company shall and shall cause its
subsidiaries to comply in all material respects, with the terms and conditions
of all material agreements, commitments or instruments to which the Company or
any of its subsidiaries is a party or by which it or they may be bound.
 
7.9 Other Agreements.  The Company shall not enter into any agreement in which
the terms of such agreement would restrict or impair the right or ability to
perform of the Company under any Transaction Document.
 
7.10 Compliance With Laws.  The Company shall and shall cause each of its
subsidiaries to duly comply in all material respects with any material laws,
ordinances, rules and regulations of any foreign, federal, state or local
government or any agency thereof, or any writ, order or decree, and conform to
all valid requirements of governmental authorities relating to the conduct of
their respective businesses, properties or assets.
 
7.11 Protection of Licenses, etc.  The Company shall and shall cause its
subsidiaries to, maintain, defend and protect to the best of their ability
licenses and sublicenses (and to the extent the Company or a subsidiary is a
licensee or sublicensee under any license or sublicense, as permitted by the
license or sublicense agreement), trademarks, trade names, service marks,
patents and applications therefor and other proprietary information owned or
used by it or them, (except where the failure to defend and protect such
licenses and sublicenses would not (a) result in a Material Adverse Effect or
(b) materially adversely affect the rights of Purchaser under any Transaction
Document) and shall keep duplicate copies of any licenses, trademarks, service
marks or patents owned or used by it, if any, at a secure place selected by the
Company.
 
7.12 Accounts and Records; Inspections.
 
(a) The Company shall keep true records and books of account in which full, true
and correct entries will be made of all dealings or transactions in relation to
the business and affairs of the Company and its subsidiaries in accordance with
GAAP applied on a consistent basis.
 
(b) The Company shall permit each holder of any Securities or any of such
holder’s officers, employees or representatives during regular business hours of
the Company, upon reasonable notice and as often as such holder may reasonably
request, to visit and inspect the offices and properties of the Company and its
subsidiaries and to make extracts or copies of the books, accounts and records
of the Company or its subsidiaries at such holder’s expense.
 
(c) Nothing contained in this Section 7.12 shall be construed to limit any
rights which a holder of any Securities may otherwise have with respect to the
books and records of the Company and its subsidiaries, to inspect its properties
or to discuss its affairs, finances and accounts.
 
 
 
22

--------------------------------------------------------------------------------

 
 
7.13 Maintenance of Office.  The Company will maintain its principal office at
the address of the Company set forth in Section 12.6 of this Agreement where
notices, presentments and demands in respect of this Agreement and any of the
Securities may be made upon the Company, until such time as the Company shall
notify the holders of the Securities in writing, at least thirty (30) days prior
thereto, of any change of location of such office.
 
7.14 Payments.  The Company shall pay (a) the dividends on, and redeem (subject
to earlier redemption in accordance with Section 12.13), the Preferred Shares,
in the time, the manner and the form as provided in the Amended and Restated
Certificate of Designation for the Series D Preferred Stock, as amended,; (b)
any other amounts as may be required by the Transaction Documents.
 
7.15 SEC Reporting Requirements.  For so long as the Purchaser beneficially owns
any of the Securities, and until such time as all the Conversion Shares and
Warrant Shares are saleable by the Purchaser without restriction as to volume or
manner of sale under Rule 144 under the Securities Act, the Company shall, once
it has filed a registration statement pursuant to the Registration Rights
Agreement, timely file all reports required to be filed with the Commission
pursuant to the Exchange Act, and the Company shall not terminate its status as
an issuer required to file reports under the Exchange Act even if the Exchange
Act or the rules and regulations thereunder would permit such termination.  As
long as the Purchaser owns Securities, Conversion Shares or Warrant Shares, the
Company will prepare and furnish to the Purchaser and make publicly available in
accordance with Rule 144 or any successor rule such information as is required
for the Purchaser to sell the Securities under Rule 144 without regard to the
volume and manner of sale limitations.  The Company further covenants that it
will take such further action as any holder of Securities, Conversion Shares or
Warrant Shares may reasonably request, all to the extent required from time to
time to enable such Person to sell such Securities, Conversion Shares or Warrant
Shares without registration under the Securities Act within the limitation of
the exemptions provided by Rule 144 or any successor rule thereto.
 
7.16 Listing Maintenance.  The Company hereby agrees to use best efforts to
maintain the listing or trading of the Common Stock on a Trading Market. The
Company further agrees, if the Company applies to have the Common Stock traded
on any other Trading Market, it will include in such application all of the
Conversion Shares and Warrant Shares, and will take such other action as is
necessary to cause all of the Conversion Shares and Warrant Shares to be listed
on such other Trading Market as promptly as possible.  The Company will take all
action reasonably necessary to continue the listing and trading of its Common
Stock on, and will comply in all respects with the Company’s reporting, filing
and other obligations under the bylaws or rules of, each such Trading Market on
which the Company’s Common Stock is listed or trades.
 
7.17 Further Assurances.  From time to time the Company shall execute and
deliver to the Purchaser and the Purchaser shall execute and deliver to the
Company such other instruments, certificates, agreements and documents and take
such other action and do all other things as may be reasonably requested by the
other party in order to implement or effectuate the terms and provisions of this
Agreement and any of the Securities.
 
 
 
23

--------------------------------------------------------------------------------

 
 
7.18 Use of Proceeds.  The Company shall use the net proceeds from the sale of
the Securities hereunder for working capital purposes and not for the
satisfaction of any portion of the Company's debt (other than payment of trade
payables in the ordinary course of the Company's business and prior practices),
to redeem any security or to settle any outstanding litigation.
 
For purposes of Articles VII–IX, the term “subsidiary” shall be deemed to
include each Subsidiary and any subsidiary of the Company acquired or formed
after the date hereof.
 
ARTICLE VIII
NEGATIVE COVENANTS
 
The Company hereby covenants and agrees, so long as any Preferred Share remains
outstanding, it will not (and not allow any subsidiary to), without the prior
written consent of the holder(s) of more than 662/3% of the number of shares of
Series D Preferred Stock outstanding (the “Majority Holders”), directly or
indirectly:
 
8.1 Distributions and Redemptions.  (i) Except with respect to the Series D
Preferred Stock, or forward stock splits in the form of a dividend, declare or
pay any dividends or make any distributions to any holder(s) of any shares of
capital stock of the Company or (ii) purchase, redeem or otherwise acquire for
value, directly or indirectly, any security issued by Company, except as may be
required by the terms of such security or by this Agreement.
 
8.2 Reclassification.  Effect any reclassification, combination or reverse stock
split of the Common Stock.
 
8.3 Liens.  Except as otherwise provided in this Agreement, create, incur,
assume or permit to exist any mortgage, lien, pledge, charge, security interest
or other encumbrance, or any interest or title of any vendor, lessor, lender or
other secured party to or of the Company or any subsidiary under any conditional
sale or other title retention agreement or any capital lease, upon or with
respect to any property or asset of the Company or any Subsidiary (each a “Lien”
and collectively, “Liens”), except that the foregoing restrictions shall not
apply to:
 
(a) liens for taxes, assessments and other governmental charges, if payment
thereof shall not at the time be required to be made, and provided such reserve
as shall be required by generally accepted accounting principles consistently
applied shall have been made therefor;
 
(b) liens of workmen, materialmen, vendors, suppliers, mechanics, carriers,
warehouseman and landlords or other like liens, incurred in the ordinary course
of business for sums not then due or being contested in good faith, if an
adverse decision in which contest would not materially affect the business of
the Company;
 
(c) liens securing indebtedness of the Company or any subsidiaries which is in
an aggregate principal amount not exceeding $100,000 and which liens are
subordinate to liens on the same assets held by the Purchaser;
 
 
 
24

--------------------------------------------------------------------------------

 
 
(d) statutory liens of landlords, statutory liens of banks and rights of
set-off, and other liens imposed by law, in each case incurred in the ordinary
course of business (i) for amounts not yet overdue or (ii) for amounts that are
overdue and that are being contested in good faith by appropriate proceedings,
so long as such reserves or other appropriate provisions, if any, as shall be
required by generally accepted accounting principles shall have been made for
any such contested amounts;
 
(e) liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money);
 
(f) any attachment or judgment lien not constituting an Event of Default (as
defined below);
 
(g) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Company or any of its subsidiaries;
 
(h) any (i) interest or title of a lessor or sublessor under any lease,
including liens relating to Indebtedness identified in Section 8.4(f),
(ii) restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to, or (iii) subordination of the interest of the
lessee or sublessee under such lease to any restriction or encumbrance referred
to in the preceding clause (ii), so long as the holder of such restriction or
encumbrance agrees to recognize the rights of such lessee or sublessee under
such lease;
 
(i) liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
 
(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;
 
(k) liens securing obligations (other than obligations representing debt for
borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Company and its
subsidiaries; and
 
the replacement, extension or renewal of any lien permitted by this Section upon
or in the same property theretofore subject or the replacement, extension or
renewal (without increase in the amount or change in any direct or contingent
obligor) of the indebtedness secured thereby.
 
All of the Foregoing Liens described in subsections (a) – (l) above shall be
referred to as “Permitted Liens”.
 
 
 
25

--------------------------------------------------------------------------------

 
 
8.4 Indebtedness.  Create, incur, assume, suffer, permit to exist, or guarantee,
directly or indirectly, any Indebtedness, excluding, however, from the operation
of this covenant:
 
(a) Indebtedness to the extent existing on the date hereof or any replacement
Indebtedness not to exceed the amount of such existing Indebtedness;
 
(b) Indebtedness which may, from time to time be incurred or guaranteed by the
Company which in the aggregate principal amount does not exceed $100,000;
 
(c) the endorsement of instruments for the purpose of deposit or collection in
the ordinary course of business;
 
(d) Indebtedness relating to contingent obligations of the Company and its
subsidiaries under guaranties in the ordinary course of business of the
obligations of suppliers, customers, and licensees of the Company and its
subsidiaries;
 
(e) Indebtedness relating to loans from the Company to its subsidiaries;
 
(f) Indebtedness relating to capital leases in an amount not to exceed $100,000;
 
(g) accounts or notes payable arising out of the purchase of merchandise,
supplies, equipment, software, computer programs or services in the ordinary
course of business; or
 
(h) Indebtedness (if any) expressly permitted by, and in accordance with, the
terms and conditions of this Agreement.
 
The foregoing Indebtedness described in subsections (a) – (h) above shall be
referred to as “Permitted Indebtedness”.
 
8.5 Capital Stock.  Except for issuances to the Purchaser and issuances required
by securities issued and outstanding on the date hereof, issue any security that
is senior to or ranks pari passu with the Series D Preferred Stock, whether with
respect to right of payment of redemptions, interest, damages or upon
liquidation or dissolution or otherwise.
 
8.6 Liquidation or Sale.  Sell, transfer, lease or otherwise dispose of 20% or
more of its consolidated assets (as shown on the most recent financial
statements of the Company or the subsidiary, as the case may be) in any single
transaction or series of related transactions (other than the sale of inventory
in the ordinary course of business), or liquidate, dissolve, recapitalize or
reorganize in any form of transaction.
 
 
 
26

--------------------------------------------------------------------------------

 
 
8.7 Change of Control Transaction.  Enter into a Change in Control Transaction.
For purposes of this Agreement, “Change in Control Transaction” means the
occurrence after the date hereof of any of (i) an acquisition after the date
hereof by an individual or legal entity or “group” (as described in Rule
13d-5(b)(1) promulgated under the Exchange Act) of effective control (whether
through legal or beneficial ownership of capital stock of the Company, by
contract or otherwise) of in excess of 45% of the voting securities of the
Company (other than by means of conversion or exercise of the Securities by the
Purchaser), or (ii) the Company merges into or consolidates with any other
Person, or any Person merges into or consolidates with the Company and, after
giving effect to such transaction, the stockholders of the Company immediately
prior to such transaction own less than 55% of the aggregate voting power of the
Company or the successor entity of such transaction, or (iii) the Company sells
or transfers all or substantially all of its assets to another Person and the
stockholders of the Company immediately prior to such transaction own less than
55% of the aggregate voting power of the acquiring entity immediately after the
transaction, or (iv) a replacement at one time or within a two-year period of
more than one-half of the members of the Company’s board of directors (except as
such replacement may be required pursuant to the rules and regulations of a
Trading Market) which is not approved by a majority of those individuals who are
members of the board of directors on the date hereof (or by those individuals
who are serving as members of the board of directors on any date whose
nomination to the board of directors was approved by a majority of the members
of the board of directors who are members on the date hereof), (v) the merger or
consolidation of the Company or any subsidiary of the Company in one or a series
of related transactions with or into another entity (except in connection with a
merger involving the Company solely for the purpose, and with the sole effect,
of reorganizing the Company under the laws of another jurisdiction; provided
that the articles of incorporation and bylaws (or similar charter or
organizational documents) of the surviving entity are substantively identical to
those of the Company and do not otherwise adversely impair the rights of the
Purchaser), or (vi) the execution by the Company of an agreement to which the
Company  is a party or by which it is bound, providing for any of the events set
forth in clauses (i) through (v) above.
 
8.8 Amendment to Company Documents.  Amend or waive any provision of its
Articles of Incorporation or Bylaws in any way that materially adversely affects
the rights of the Purchaser without the prior written consent of the Purchaser.
 
8.9 Transactions with Affiliates.  Permit any of its Affiliates, officers,
directors or employees to:
 
(a) enter into any transaction with the Company or any subsidiary (other than
for services as employees, officers and directors), including entering into any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or other
Affiliates or any entity in which any officer, director, or other Affiliates has
a substantial interest or is an officer, director, trustee or partner; or
 
(b) divert (or permit anyone to divert) any business or opportunity of the
Company or subsidiary to any other corporate or business entity; or
 
(c) enter into any, or modify any existing, severance, golden parachute, change
in control or similar agreement with the Company or any of its subsidiaries.
 
Further, on an annualized basis, none of the officers of the Company or a
subsidiary shall receive an increase in salary or bonus in excess of 15% of the
prior year’s salary or bonus, as applicable.
 
 
 
27

--------------------------------------------------------------------------------

 

 
8.10 Registration Statements.  File any registration statement with the
Commission until the earlier of: (i) 60 Trading Days (defined below) following
the date that a registration statement or registration statements registering
all the Conversion Shares, Warrant Shares and other Registrable Securities (as
that term is defined in the Registration Rights Agreement) is declared effective
by the Commission; and (ii) the date the Conversion Shares and Warrant Shares
are saleable by Purchaser under Rule 144 under the Securities Act without
limitation as to volume or manner of sale; provided that this Section shall not
prohibit the Company from filing a registration statement on Form S-4 or other
applicable form for securities to be issued in connection with acquisitions of
businesses by the Company or its subsidiaries, or post-effective amendments to
registration statements that were declared effective prior to the date hereof or
to a registration statement filed with the Commission on Forms S-4 or
S-8.  “Trading Day” means a day on which the principal Trading Market is open
for business.
 
8.11 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents,
provide the Purchaser or its agents or counsel with any information that the
Company believes constitutes material, nonpublic information, unless prior
thereto the Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information.
 
ARTICLE IX
EVENTS OF DEFAULT
 
9.1 Events of Default.  The occurrence and continuance of any of the following
events shall constitute an event of default under this Agreement (each, an
“Event of Default” and, collectively, “Events of Default”):
 
(a) if the Company shall default in the payment of any dividend on or redemption
of any Preferred Share when the same shall become due and payable; and in each
case such default shall have continued without cure for five (5) Trading Days
after written notice (a “Default Notice”) is given to the Company of such
default;
 
(b) the suspension from listing, without subsequent listing on any one of, or
the failure of the Common Stock to be listed or quoted on at least one of the
following: the OTC Bulletin Board or Pink Sheets Market, the American Stock
Exchange, the Nasdaq Global Market, the Nasdaq Capital Market or The New York
Stock Exchange, Inc. for a period of ten (10) consecutive Trading Days and such
suspension from listing (or listing on an alternate exchange or quotation
system) is not cured within ten (10) days after the tenth (10th) consecutive day
of such suspension from listing;
 
(c) the Company shall fail to (i) timely deliver the shares of Common Stock upon
conversion of the Preferred Shares or exercise of a Warrant by the tenth (10th)
Trading Day after the date of delivery required therefor or otherwise in
accordance with the provisions of the Transaction Documents, (ii) make the
payment of any fees and/or liquidated damages under this Agreement or any
Transaction Document, which failure in the case of item (i) of this Section is
not remedied within ten (10) Trading Days after the incurrence thereof and,
solely with respect to item (ii) above, ten (10) Trading Days after the
Purchaser delivers a Default Notice to the Company of the incurrence thereof;
 
 
 
28

--------------------------------------------------------------------------------

 
 
(d) while a registration statement is required to be maintained effective
pursuant to the terms of the Registration Rights Agreement, the effectiveness of
the registration statement lapses for any reason (including, without limitation,
the issuance of a stop order) or is unavailable to the Purchaser for sale of the
Registrable Securities (as defined in the Registration Rights Agreement) in
accordance with the terms of the Registration Rights Agreement, and such lapse
or unavailability continues for a period of ten (10) consecutive Trading Days;
 
(e) the Company’s notice to the Holder, including by way of public announcement,
at any time, of its inability to comply for any reason or its intention not to
comply with proper requests for issuance of, or its failure to timely deliver,
Conversion Shares or Warrant Shares;
 
(f) if the Company or any subsidiary shall default in the performance of any of
the covenants contained in the Securities, this Agreement or the Transaction
Documents and (i) such default shall have continued without cure for ten (10)
Trading Days after a Default Notice is given to the Company or (ii) such default
shall have materially adversely affected the Purchaser regardless of any action
taken by the Company to cure such default
 
(g) if any of the Company or its subsidiaries shall default in the observance or
performance of any term or provision of a material agreement to which it is a
party or by which it is bound, which default will have or could reasonably be
expected to have a Material Adverse Effect and such default is not waived or
cured within the applicable grace period provided for in such agreement;
 
(h) if any representation or warranty made in this Agreement, any Transaction
Document or in or any certificate delivered by the Company or its subsidiaries
pursuant hereto or thereto shall prove to have been incorrect in any material
respect when made;
 
(i) the Company shall (i) default in any payment of any amount or amounts of
principal of or interest on any Indebtedness and the aggregate principal amount
of which Indebtedness is in excess of $250,000 or (ii) default in the observance
or performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders or beneficiary or beneficiaries of such Indebtedness to cause
with the giving of notice if required, such Indebtedness to become due prior to
its stated maturity;
 
(j) if a final judgment which, either alone or together with other outstanding
final judgments against the Company and its subsidiaries, exceeds an aggregate
of $100,000 shall be rendered against the Company or any subsidiary and such
judgment shall have continued undischarged or unstayed for thirty-five (35) days
after entry thereof;
 
 
 
29

--------------------------------------------------------------------------------

 
 
(k) the Company or any of its subsidiaries shall (i) apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property or
assets, (ii) make a general assignment for the benefit of its creditors, (iii)
commence a voluntary case under the United States Bankruptcy Code (as now or
hereafter in effect) or under the comparable laws of any jurisdiction (foreign
or domestic), (iv) file a petition seeking to take advantage of any bankruptcy,
insolvency, moratorium, reorganization or other similar law affecting the
enforcement of creditors’ rights generally, (v) acquiesce in writing to any
petition filed against it in an involuntary case under the United States
Bankruptcy Code (as now or hereafter in effect) or under the comparable laws of
any jurisdiction (foreign or domestic), or admit in writing its inability to pay
its debts (vi) issue a notice of bankruptcy or winding down of its operations or
issue a press release regarding same, or (vii) take any action under the laws of
any jurisdiction (foreign or domestic) analogous to any of the foregoing; or
 
(l) a proceeding or case shall be commenced in respect of the Company or any of
its subsidiaries, without its application or consent, in any court of competent
jurisdiction, seeking (i) the liquidation, reorganization, moratorium,
dissolution, winding up, or composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of all or any substantial part of its assets in connection with the liquidation
or dissolution of the Company or any of its subsidiaries or (iii) similar relief
in respect of it under any law providing for the relief of debtors, and such
proceeding or case described in clause (i), (ii) or (iii) shall continue
undismissed, or unstayed and in effect, for a period of sixty (60) days or any
order for relief shall be entered in an involuntary case under United States
Bankruptcy Code (as now or hereafter in effect) or under the comparable laws of
any jurisdiction (foreign or domestic) against the Company or any of its
subsidiaries or action under the laws of any jurisdiction (foreign or domestic)
analogous to any of the foregoing shall be taken with respect to the Company or
any of its subsidiaries  and shall continue undismissed, or unstayed and in
effect for a period of sixty (60) days.
 
9.2 Remedies.
 
(a) Upon the occurrence and continuance of an Event of Default, the Purchaser
may at any time (unless all defaults shall theretofore have been remedied) at
its option, by written notice or notices to the Company require the Company to
immediately redeem in cash all or a portion of the Preferred Shares held by the
Purchaser (plus all accrued and unpaid dividends thereon at the time of such
request) at the Mandatory Default Amount.
 
(b) The “Mandatory Default Amount” means the sum of:
 
(i) the greater of (A) 110% of the aggregate stated value of the Preferred
Shares plus all declared and unpaid dividends thereon, or (B) the aggregate
stated value of the Preferred Shares plus all declared and unpaid dividends
thereon, divided by the Conversion Price on the date the Mandatory Default
Amount is either (I) demanded (if demand or notice is required to create an
Event of Default) or otherwise due or (II) paid in full, whichever has a lower
Conversion Price, multiplied by the VWAP on the date the Mandatory Default
Amount is either (I) demanded or otherwise due or (II) paid in full, whichever
has a higher VWAP; and
 
(ii) all other amounts, costs, expenses and liquidated damages due Purchaser.
 
 
 
30

--------------------------------------------------------------------------------

 
 
VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time)); (b)  if the OTC Bulletin Board is not a Trading Market, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
quoted for trading on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by the Purchaser and
reasonably acceptable to the Company.
 
(c) The Purchaser, by written notice or notices to the Company, may in its own
discretion waive an Event of Default and its consequences and rescind or annul
such declaration; provided that, no such waiver shall extend to or affect any
subsequent Event of Default or impair any right resulting therefrom.
 
(d) In case any one or more Events of Default shall occur and be continuing, the
Purchaser may proceed to protect and enforce its rights by an action at law,
suit in equity or other appropriate proceeding, whether for the specific
performance of any agreement contained herein or in any Transaction Document or
for an injunction against a violation of any of the terms hereof or thereof, or
in aid of the exercise of any power granted hereby or thereby or by law.  In
case of a default in the payment of any dividend on or redemption of any
Preferred Share, the Company will pay to the Purchaser such further amount as
shall be sufficient to cover the cost and the expenses of collection, including,
without limitation, actual attorney’s fees, expenses and disbursements.  No
course of dealing and no delay on the part of a Purchaser in exercising any
rights shall operate as a waiver thereof or otherwise prejudice such Purchaser’s
rights.
 
(e) Any remedy conferred by this Section shall not be exclusive of any other
remedy provided by this Agreement or any other Transaction Document or now or
hereafter available at law, in equity, by statute or otherwise.
 
 
 
31

--------------------------------------------------------------------------------

 
 
ARTICLE X
CERTIFICATE LEGENDS
 
 
10.1 Legend.  Each certificate representing the Securities shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or “blue sky”
laws):
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.
 
Prior to registration of the Conversion Shares and the Warrant Shares under the
Securities Act, all such certificates shall bear the restrictive legend
specified in this Section 10.1. Certificates evidencing the Conversion Shares
and Warrant Shares shall not contain any legend (including the legend set forth
in Section 10.1 hereof), (i) while a registration statement covering the resale
of such security is effective under the Securities Act, or (ii) following any
sale of such Conversion Shares or Warrant Shares pursuant to Rule 144, or
(iii) if such Conversion Shares or Warrant Shares are eligible for sale under
Rule 144 by the Purchaser without limitation as to volume or manner of sale, or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the Staff of the Commission).  The Company shall cause its counsel to issue a
legal opinion to the Company’s transfer agent promptly after the effective date
of a registration statement covering such Conversion Shares or Warrant Shares,
if required by the Company’s transfer agent, to effect the removal of the legend
hereunder.  If all or any portion of the Preferred Shares or a Warrant is
exercised at a time when there is an effective registration statement to cover
the resale of the Conversion Shares or the Warrant Shares, such Conversion
Shares and Warrant Shares, as the case may be, shall be issued free of all
legends.  The Company agrees that following the effective date of the
registration statement covering Conversion Shares or Warrant Shares or at such
time as such legend is no longer required under this Section 10.1, it will, no
later than five (5) Trading Days following the delivery by the Purchaser to the
Company or the Company’s transfer agent of a certificate representing Conversion
Shares or Warrant Shares, as the case may be, issued with a restrictive legend
(such date, the “Delivery Date”), deliver or cause to be delivered to the
Purchaser a certificate representing such Securities that is free from all
restrictive and other legends.  The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that enlarge
the restrictions on transfer set forth in this Section. Whenever a certificate
representing the Conversion Shares or Warrant Shares is required to be issued to
the Purchaser without a legend, in lieu of delivering physical certificates
representing the Conversion Shares or Warrant Shares, provided the Company’s
transfer agent is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer program, the Company shall use its reasonable best
efforts to cause its transfer agent to electronically transmit the Conversion
Shares or Warrant Shares to the Purchaser by crediting the account of such
Purchaser’s Prime Broker with DTC through its Deposit Withdrawal Agent
Commission (“DWAC”) system (to the extent not inconsistent with any provisions
of this Agreement).
 
 
 
32

--------------------------------------------------------------------------------

 
 
10.2 Liquidated Damages.  The Company understands that a delay in the delivery
of unlegended certificates for the Conversion Shares or the Warrant Shares as
set forth in Section 10.1 hereof beyond the Delivery Date could result in
economic loss to the Purchaser.  If the Company fails to deliver to a Purchaser
such shares via DWAC or a certificate or certificates pursuant to this
Section hereunder by the Delivery Date, the Company shall pay to the Purchaser,
in cash, as partial liquidated damages and not as a penalty, for each $1,000 of
Conversion Shares or Warrant Shares (based on the closing price of the Common
Stock reported by the principal Trading Market on the date such Securities are
submitted to the Company’s transfer agent) subject to Section 10.1, $10 per
Trading Day (increasing to $20 per Trading Day ten (10) Trading Days after such
damages have begun to accrue) for each Trading Day after the Legend Removal Date
until such certificate is delivered.  Nothing herein shall limit the Purchaser’s
right to pursue actual damages for the Company’s failure to deliver certificates
representing any Securities as required by the Transaction Documents, and the
Purchaser shall have the right to pursue all remedies available to it at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief.
 
10.3 Sales by the Purchaser.  The Purchaser agrees that the removal of the
restrictive legend from certificates representing Securities as set forth in
Section 10.1 is predicated upon the Company’s reliance that the Purchaser will
sell any Securities pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom.
 
ARTICLE XI
   INDEMNIFICATION
 
11.1 Indemnification by the Company.  The Company agrees to defend, indemnify
and hold harmless the Purchaser and shall reimburse the Purchaser for, from and
against each claim, loss, liability, cost and expense (including without
limitation, interest, penalties, costs of preparation and investigation, and the
actual fees, disbursements and expenses of attorneys, accountants and other
professional advisors) (collectively, “Losses”) directly or indirectly relating
to, resulting from or arising out of (a) any untrue representation,
misrepresentation, breach of warranty or non-fulfillment of any covenant,
agreement or other obligation by or of the Company contained in any Transaction
Document or in any certificate, document, or instrument delivered by the Company
to the Purchaser; or (b) any action instituted against the Purchaser or its
affiliates, by any stockholder of the Company who is not an affiliate of the
Purchaser, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of the
Purchaser’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings the Purchaser may have with any
such stockholder or any violations by the Purchaser of state or federal
securities laws or any conduct by the Purchaser which constitutes fraud, gross
negligence, willful misconduct or malfeasance).
 
11.2 Procedure.
 
(a) The indemnified party shall promptly notify the indemnifying party of any
claim, demand, action or proceeding for which indemnification will be sought
under this Agreement; provided, that the failure of any party entitled to
indemnification hereunder to give notice as provided herein shall not relieve
the indemnifying party of its obligations under this Article XI except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice.
 
 
 
33

--------------------------------------------------------------------------------

 
 
(b) In case any such action, proceeding or claim is brought against an
indemnified party in respect of which indemnification is sought hereunder, the
indemnifying party shall be entitled to participate in and, unless in the
reasonable, good-faith judgment of the indemnified party a conflict of interest
between it and the indemnifying party exists with respect to such action,
proceeding or claim (in which case the indemnifying party shall be responsible
for the reasonable fees and expenses of one separate counsel for the indemnified
party), to assume the defense thereof with counsel reasonably satisfactory to
the indemnified party. If the indemnifying party elects to defend any such
action or claim, then the indemnified party shall be entitled to participate in
such defense (but not control) with counsel of its choice at its sole cost and
expense (except that the indemnifying party shall remain responsible for the
reasonable fees and expenses of one separate counsel for the indemnified party
in the event in the reasonable, good-faith judgment of the indemnified party a
conflict of interest between it and the indemnifying party exists).
 
(c) In the event that the indemnifying party advises an indemnified party that
it will contest such a claim for indemnification hereunder, or fails, within
thirty (30) days of receipt of any indemnification notice to notify, in writing,
such person of its election to defend, settle or compromise, at its sole cost
and expense, any action, proceeding or claim (or discontinues its defense at any
time after it commences such defense), then the indemnified party may, at its
option, defend, settle or otherwise compromise or pay such action or claim.  In
any event, unless and until the indemnifying party elects in writing to assume
and does so assume the defense of any such claim, proceeding or action, the
indemnified party’s costs and expenses arising out of the defense, settlement or
compromise of any such action, claim or proceeding shall be Losses subject to
indemnification hereunder.
 
(d) The parties shall cooperate fully with each other in connection with any
negotiation or defense of any such action or claim and shall furnish to the
other party all information reasonably available to such party which relates to
such action or claim.  Each party shall keep the other party fully apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto.
 
(e) Notwithstanding anything in this Article XI to the contrary, the
indemnifying party shall not, without the indemnified party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the indemnified party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the indemnified party of a release from all
liability in respect of such claim.  The indemnification obligations to defend
the indemnified party required by this Article XI shall be made by periodic
payments of the amount thereof during the course of investigation or defense, as
and when the Loss is incurred, so long as the indemnified party shall refund
such moneys if it is ultimately determined by a court of competent jurisdiction
that such party was not entitled to indemnification.  The indemnity agreements
contained herein shall be in addition to (i) any cause of action or similar
rights of the indemnified party against the indemnifying party or others, and
(ii) any liabilities the indemnifying party may be subject to pursuant to the
law.
 
 
 
34

--------------------------------------------------------------------------------

 
 
11.3 Reimbursement. If any Purchaser becomes involved in any capacity in any
Proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by such
Purchaser to or with any other stockholder), solely as a result of such
Purchaser's acquisition of the Securities from the Company under this Agreement,
the Company will reimburse such Purchaser for its reasonable legal and other
expenses (including the cost of any investigation preparation and travel in
connection therewith) incurred in connection therewith, as such expenses are
incurred. The reimbursement obligations of the Company under this paragraph
shall be in addition to any liability which the Company may otherwise have,
shall extend upon the same terms and conditions to any Affiliates of the
Purchasers who are actually named in such action, proceeding or investigation,
and partners, directors, agents, employees and controlling persons (if any), as
the case may be, of the Purchasers and any such Affiliate, and shall be binding
upon and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Purchasers and any such Affiliate and any
such Person. The Company also agrees that neither the Purchasers nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.
 
ARTICLE XII
MISCELLANEOUS
 
12.1 Governing Law.  This Agreement and the rights of the parties hereunder
shall be governed in all respects by the laws of the State of New York wherein
the terms of this Agreement were negotiated.
 
12.2 Survival.  Except as specifically provided herein, the representations,
warranties, covenants and agreements made herein shall survive the Closing.
 
12.3 Amendment.  This Agreement may not be amended, discharged or terminated (or
any provision hereof waived) without the written consent of the Company, the
Shareholder and the Purchaser.
 
12.4 Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon and
enforceable by and against, the successors, assigns, heirs, executors and
administrators of the parties hereto.  The Purchaser may assign its rights
hereunder, and neither the Company nor the Shareholder may assign its rights or
obligations hereunder without the consent of the Purchaser.
 
12.5 Entire Agreement.  This Agreement, the Transaction Documents and the other
documents delivered pursuant hereto and simultaneously herewith constitute the
full and entire understanding and agreement between the parties with regard to
the subject matter hereof and thereof.
 
 
 
35

--------------------------------------------------------------------------------

 
 
12.6 Notices, etc.  All notices, demands or other communications given hereunder
shall be in writing and shall be sufficiently given if delivered either
personally, by facsimile, or by a nationally recognized courier service marked
for next business day delivery or sent in a sealed envelope by first class mail,
postage prepaid and either registered or certified with return receipt,
addressed as follows:
 
if to the Company:
 
Global Diversified Industries, Inc.
1200 Airport Drive
Chowchilla, CA 93610
Phone: (559) 665-5800
Fax: (559) 665-5700
Attn: Phillip Hamilton


with a copy to:
 
Global Diversified Industries, Inc.
1200 Airport Drive
Chowchilla, CA 93610
Phone: (559) 665-5800
Fax: (559) 665-5700
Attn: Adam DeBard


if to the Purchaser:
 
Vicis Capital Master Fund
445 Park Avenue, 19th Floor
New York, NY 10022
Phone:  (212) 909-4600
Fax:  (212) 909-4601
Attn: Shad Stastney
 
with a copy to:
 
Matthew C. Vogel, Esq.
Quarles & Brady LLP
411 East Wisconsin Avenue
Milwaukee, WI 53202
Phone:  (414) 277-5817
Fax:  (414) 978-8899


Such communications shall be effective immediately if delivered in person or by
confirmed facsimile, upon the date acknowledged to have been received in return
receipt, or upon the next business day if sent by overnight courier service.
 
 
 
36

--------------------------------------------------------------------------------

 

 
12.7 Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any holder of any Securities upon any breach or default of
the Company under this Agreement shall impair any such right, power or remedy of
such holder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence, therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring.  Any waiver, permit, consent or approval of any kind or character on
the part of any holder of any breach or default under this Agreement, or any
waiver on the part of any holder of any provisions or conditions of this
Agreement must be, made in writing and shall be effective only to the extent
specifically set forth in such writing.  All remedies, either under this
Agreement or by law or otherwise afforded to any holder, shall be cumulative and
not alternative.
 
12.8 Severability.  The invalidity of any provision or portion of a provision of
this Agreement shall not affect the validity of any other provision of this
Agreement or the remaining portion of the applicable provision.  It is the
desire and intent of the parties hereto that the provisions of this Agreement
shall be enforced to the fullest extent permissible under the laws and public
policies applied in each jurisdiction in which enforcement is
sought.  Accordingly, if any particular provision of this Agreement shall be
adjudicated to be invalid or unenforceable, such provision shall be deemed
amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such deletion to apply only with respect to the operation of such
provision in the particular jurisdiction in which such adjudication is made.
 
12.9 Expenses.  The Company shall bear its own expenses and legal fees incurred
on its behalf with respect to the negotiation, execution and consummation of the
transactions contemplated by this Agreement and shall pay all documentary stamp
or similar taxes imposed by any authority upon the transactions contemplated by
this Agreement or any Transaction Document.  The Company shall pay all
reasonable, documented third-party fees and expenses incurred by the Purchaser
in connection with the enforcement of this Agreement or any of the other
Transaction Documents, including, without limitation, all actual reasonable
attorneys’ fees and expenses.
 
12.10 Consent to Jurisdiction; Waiver of Jury Trial.  EACH OF THE PARTIES TO
THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE CITY AND STATE OF
NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND THE TRANSACTION DOCUMENTS.  EACH OF THE PARTIES TO THIS
AGREEMENT IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE
OF ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURTS AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN ANY SUCH COURTS HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY IN ANY SUCH LEGAL PROCEEDING.  EACH
OF THE PARTIES TO THIS AGREEMENT HEREBY CONSENTS TO SERVICE OF PROCESS BY NOTICE
IN THE MANNER SPECIFIED IN SECTION 12.6 AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION SUCH PARTY MAY NOW OR HEREAFTER HAVE TO
SERVICE OF PROCESS IN SUCH MANNER.
 
12.11 Titles and Subtitles.  The titles of the articles, sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
 
12.12 Execution.  This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
[Signature Page Follows]
 

 
37

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Securities
Purchase Agreement, as of the day and year first above written.
 


 
COMPANY:
 
GLOBAL DIVERSIFIED INDUSTRIES, INC.






By:______________________________                                                             
Name:____________________________
Title:_____________________________




SHAREHOLDER






Name: Phillip Hamilton




PURCHASER:


VICIS CAPITAL MASTER FUND,
   a sub-trust of Vicis Capital Series Master Trust
   By: Vicis Capital LLC




By:____________________________                                                             
Name:__________________________
Title:___________________________















 
38

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF AMENDMENT TO AMENDED AND RESTATED CERTIFICATE OF DESIGNATION OF
SERIES D CONVERTIBLE PREFERRED STOCK



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF SERIES 7 WARRANT

 
 

--------------------------------------------------------------------------------

 





EXHIBIT C




FORM OF FOURTH AMENDMENT TO THE SECURITY AGREEMENT



 
 

--------------------------------------------------------------------------------

 

EXHIBIT D




FORM OF REGISTRATION RIGHTS AGREEMENT



 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF SUBORDINATION AGREEMENT

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


FORM OF AGREEMENT AND ACKNOWLEDGMENT

 
 

--------------------------------------------------------------------------------

 

EXHIBIT G


FORM OF AGREEMENT AND ACKNOWLEDGMENT

 
 

--------------------------------------------------------------------------------

 

EXHIBIT H


CERTIFICATE OF AMENDMENT TO THE ARTICLES OF INCORPORATION OF GLOBAL DIVERSIFIED
INDUSTRIES, INC.



 
 

--------------------------------------------------------------------------------

 
